Title: To George Washington from Robert Morris, 6 September 1781
From: Morris, Robert
To: Washington, George


                  Dear General
                     
                     Office of Finance 6th September 1781.
                  
                  The bearer Mr Audibert will deliver you five hundred Guineas as for secreet Service Money according to the request made in your Letter of the 17th of August last from Dobbs’s Ferry.  I had directed Mr Audibert to bring with him the ballance which might remain of the 20.000 Dollars after paying the Troops, but upon Consideration I think it will be best if there be any Ballance that it should be paid to the Use of your Excellency’s Table.
                  You will perceive by my Letter to Mr Audibert that he is directed to take your Order wherefore I am now to request that your Excellency will be pleased to order the Payment of this Ballance for the Purpose above mentioned and direct a proper Receipt to be given to the paymaster.  I am respectfully Your Excellency’s Most Obedient & humble Servant
                  
                     Robt Morris
                  
               